


Mark Patel
1577 Campus Drive
Berkeley, CA, 94708


July 29, 2010


Re: Offer of Employment with Amyris Biotechnologies, Inc.




Dear Mark:


On behalf of Amyris Biotechnologies, Inc. (“Amyris”), I am delighted to offer to
you employment with Amyris. If you accept this offer and satisfy the conditions
of acceptance set forth herein, your employment with Amyris will commence on
August 23, 2010 or a mutually agreeable date under the following terms:


1.
Position

You will be employed full-time by Amyris as Vice President of Strategy reporting
to me, John Melo, CEO.


2.
Salary

Your base salary will be $280,000 per year ($23,333.33 per month) payable in
accordance with Amyris' regular payroll schedule which is currently
semi-monthly. Your salary will be subject to adjustment from time to time
pursuant to Amyris' employee compensation policies then in effect.


3.
Bonus

You will be eligible for a performance based bonus. Subject to the approval of
the Board, your annual bonus target will be up to thirty percent (30%) of your
earned base salary. Such bonus will be payable provided that (i) you achieve
certain performance objectives which shall be established during the first month
of your employment with Amyris, (ii) you are still employed by Amyris at
year-end and when the bonus is paid out.


4.
Equity

Amyris will recommend to its Board of Directors that you be granted an option to
purchase 120,000 shares of common stock of Amyris at the fair market value of
the common stock on the date of Board approval. Such shares would vest as
follows: (i) twenty percent (20%) upon completion of your twelfth (12th) month
of employment, and (ii) the balance in a series of forty-eight (48) equal
monthly installments upon completion of each additional month of employment with
Amyris thereafter.


5.
Benefits

You will be eligible to participate in the employee benefits and benefit plans
that are available to full-time employees of Amyris subject to the terms of such
plans. Currently, these include (i) 12 paid holidays, (ii) 3 weeks of paid
vacation (pro-rated by hiring date), (iii) up to 6 days of paid sick leave per




--------------------------------------------------------------------------------




year (pro-rated by hiring date), (iv) medical insurance, (v) dental insurance,
(vi) supplemental health and flexible spending accounts, (vii) group term life
insurance, (viii) accidental death & disability insurance, (ix) long-term
disability insurance, and (x) 401K plan. You will also be eligible to receive
paid access to gym facilities. The terms of your benefits will be governed by
the applicable plan documents and Amyris' policies. Enclosed is an Employee
Benefit Overview.


6.
Termination of Employment

If you resign your employment with Amyris or if Amyris terminates your
employment for Cause (as defined below) at any time, you will receive your base
salary as well as any accrued but unused vacation (if applicable) earned through
the effective resignation or termination date and no additional compensation. If
Amyris terminates your employment for any reason other than Cause, it will give
you written notice of termination, any base salary and accrued but unused
vacation that is earned through the effective termination date and, conditioned
on your (i) signing and not revoking a release of any and all claims, in a form
prescribed by Amyris, and (ii) returning to Amyris all of its property and
confidential information that is in your possession, you will receive the
following:


(A) If you elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the termination of your employment, then Amyris shall pay your monthly
premium under COBRA until the earlier of (x) twelve (12) months following the
effective termination date, or (y) the date upon which you commence employment
with an entity other than Amyris or any other Engagement; and


(B) If your employment is terminated by Amyris for any reason other than for
Cause within your first year of employment, a portion of your options granted
under Section 4 above for 120,000 shares that has a time based vesting schedule
will vest as follows: the number of shares that shall vest shall be equal to the
number obtained by multiplying the number of shares of common stock subject to
the option granted pursuant to Section 4 by a fraction, the numerator of which
shall be the number of complete months you have been employed by Amyris up to
the date of termination and the denominator of which shall be 60.


You will notify Amyris in writing within five (5) days of your receipt of an
offer of employment with any entity other than Amyris or for any other type of
Engagement, and will accordingly identify the date upon which you will commence
such employment or Engagement in such writing. These salary and benefits
continuance benefits are intended to be provided to you as you actively seek
future employment or another Engagement, and therefore, as noted, will cease
once you have secured such employment or Engagement.1
 
For all purposes under this Agreement, a termination for “Cause” shall mean a
determination that your employment be terminated for any of the following
reasons: (i) failure or refusal to comply in any material respect with lawful
policies, standards or regulations of Amyris, (ii) a violation of a federal or
state law or regulation applicable to the business of Amyris, (iii) conviction
or plea of no contest to a felony or to a misdemeanour involving moral turpitude
under the laws of the United States or any State, (iv) fraud or misappropriation
of property belonging to Amyris or its affiliates, (v) non-performance,


________________    
1.
Depending on the size of the option grant and the value of the shares at
termination, the severance payments may become subject to IRC Section 280G.





--------------------------------------------------------------------------------




non-compliance or interference with any third party's performance of the terms
of any confidentiality, invention assignment or proprietary information
agreement with Amyris or with a former employer, (vi) your failure to
satisfactorily perform your duties as assigned from time to time by Amyris after
having received written notice of such failure and at least thirty (30) days to
cure such failure, or (vii) your misconduct or gross negligence in connection
with the performance of your duties.


7.
Change of Control

If, during your employment with Amyris, there is a Change of Control event (as
defined below), and Amyris terminates your employment without Cause or you are
Constructively Terminated (as defined below) within six (6) months of that
event, then you will be eligible to receive the benefits provided in Section 6,
as well as immediate accelerated vesting of fifty percent (50%) of any of the
unvested shares under your outstanding options as of the date of termination,
conditioned on your complying with the requirements of Section 6 above.


“Change of Control” shall mean (i) a merger, reorganization, consolidation or
other transaction (or series of related transactions of such nature) pursuant to
which more than fifty percent (50%) of the voting power of all outstanding
equity securities of Amyris is transferred by the holders of Amyris's
outstanding shares (excluding a reincorporation to effect a change in domicile),
(ii) a sale of all or substantially all of the assets of Amyris, or (iii) any
other transaction or series of related transactions, in which Amyris'
stockholders immediately prior to such transaction or transactions own
immediately after such transaction less than fifty (50%) of the voting equity
securities of the surviving corporation or its parent.
“Constructive Termination” shall mean a resignation of your employment because
of the occurrence of any of the following events which occurs within six (6)
months following a Change of Control: (i) a material reduction in your
responsibilities, (ii) a material reduction in your base salary, unless such
reduction in your base salary is comparable in percentage to, and is part of, a
reduction in the base salary of all or substantially all executive officers of
Amyris, or (iii) a relocation of your principal office to a location more than
fifty (50) miles from the location of your principal office immediately
preceding a Change of Control. Notwithstanding anything else contained herein,
in the event of the occurrence of a condition listed above you must provide
notice to Amyris within thirty (30) days of the occurrence of a condition listed
above and allow the Amyris thirty (30) day in which to cure such condition.
Additionally, in the event that Amyris fails to cure the condition within the
cure period provided, you must terminate employment with Amyris within thirty
(30) days of the end of the cure period.


8.
Amyris' Policies

As an employee of Amyris, you will be subject to, and expected to comply with
its policies and procedures, personnel and otherwise, as such policies are
developed and communicated to you.


9.
“At-Will” Employment

Employment with Amyris is “at-will”. This means that it is not for any specified
period of time and can be terminated by you or by Amyris at any time, with or
without advance notice, and for any or no particular reason or cause. It also
means that your job duties, title and responsibility and reporting level,
compensation and benefits, as well as Amyris' personnel policies and procedures,
may be changed at any time in the sole discretion of Amyris. However, the
“at-will” nature of your employment shall remain unchanged during your tenure as
an employee of Amyris and may not be changed, except in an




--------------------------------------------------------------------------------




express writing signed by you and by Amyris' Chief Executive Officer.


10.
Full-Time Service to Amyris

Amyris requires that, as a full-time employee, you devote your full business
time, attention, skills and efforts to the tasks and duties of your position as
assigned by Amyris. If you wish to request consent to provide services (for any
or no form of compensation) to any other person or business entity while
employed by Amyris, you must first receive permission from the Chief Executive
Officer of Amyris.


11.
Conditions of Offer

In order to accept this offer, and for your acceptance to be effective, you must
satisfy the following conditions:


•
You must provide satisfactory documentary proof of your identity and right to
work in the United States of America on your first day of employment.



•
You must agree in writing to the terms of the enclosed Proprietary Information
and Inventions Agreement (“PIIA”) without modification.



•
You must consent to, and Amyris must obtain satisfactory results from, reference
and background checks. Until you have been informed in writing by Amyris that
such checks have been completed and the results satisfactory, you may wish to
defer reliance on this offer.



•
You must agree in writing to the terms of the enclosed Mutual Agreement to
Binding Arbitration (“Arbitration Agreement”) without modification.



By signing and accepting this offer, you represent and warrant that: (i) you are
not subject to any pre-existing contractual or other legal obligation with any
person or entity that may be an impediment to your employment with, or your
providing services to, Amyris as its employee; and (ii) you have not and shall
not bring onto Amyris' premises, or use in the course of your employment with
Amyris, any confidential or proprietary information of another person or entity
to whom you previously provided services.
12.
Tax Compliance

For purposes of this Agreement, a termination of employment will be determined
consistent with the rules relating to a “separation from service” as defined in
Section 409A of the Code and the regulations there under (“Section 409A”).
Notwithstanding anything else provided herein, to the extent any payments
provided under this Agreement in connection with your termination of employment
constitute deferred compensation subject to Section 409A, and you are deemed at
the time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the 6-month period measured from your separation from
service from Amyris or (ii) the date of your death following such a separation
from service; provided, however, that such deferral shall only be effected to
the extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. The first payment
thereof will include a catch-up payment covering the amount that would have
otherwise been paid during the period between your termination of employment and
the first payment date but for the application of this




--------------------------------------------------------------------------------




provision, and the balance of the installments (if any) will be payable in
accordance with their original schedule. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A, the
provision will be read in such a manner so that all payments hereunder comply
with Section 409A. To the extent any payment under this Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
13.
Entire Agreement

Provided that the conditions of this offer and your acceptance are satisfied,
this letter together with the enclosed PIIA and Arbitration Agreement
(collectively, the “Offer Documents”) shall constitute the full and complete
agreement between you and Amyris regarding the terms and conditions of your
employment. The Offer Documents cancel, supersede and replace any and all prior
negotiations, representations or agreements, written and oral, between you and
Amyris or any representative or agent of Amyris regarding any aspect of your
employment. Any change to the terms of your employment with Amyris, as set forth
in this letter, must be in an individualized writing to you, signed by the Chief
Executive Officer of Amyris to be effective.


Please confirm your acceptance of this offer by signing and returning the
enclosed copy of this letter as well as the PIIA and Arbitration Agreement to me
by July 2, 2010. If not accepted by you as of that date, this offer will expire.
We look forward to having you join Amyris. If you have any questions, please do
not hesitate to contact me at (510) 740-7440.


Sincerely,


/s/ John G. Melo
John G. Melo
Chief Executive Officer






I HAVE READ AND ACCEPT THIS EMPLOYMENT OFFER:


/s/ Mark Patel        July 30, 2010        
Mark Patel              Date






Enclosures








